NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 03/17/2022 has been entered. Claims 1-27 are pending in this application.

Reasons for Allowance
Claims 1-27 are allowed.

Regarding claim 1, claim 20, and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light emitting module comprising a light guide member comprising: a sectioning groove defined by a first lateral surface and a second lateral surface, an emission region defined by the sectioning groove, a light source placement part located in the emission region, a first light adjusting hole, and a second light adjusting hole, wherein, in a schematic top view, the first light adjusting hole and the second light adjusting hole are located between the sectioning groove and the light source placement part; and a light source disposed in the light source placement part, wherein, in the schematic top view, the first light adjusting hole is not positioned on a first straight line connecting (i) a center of the light source and (ii) a point in the sectioning groove that is farthest from the center of the light source, the first light adjusting hole has a first lateral face located on a side closer to the light source and a second lateral face located on a side opposite the first lateral face, the first lateral face has a first region, a line normal to the first region is oblique to a second straight line connecting (i) the center of the light source and (ii) a point in the sectioning groove that is closest to the center of the light source, and the second adjusting hole has a first lateral face, and a second lateral face that is curved inward towards the first lateral face as specifically called for the claimed combination.
The closet prior art, CHEN (US 2018/0239076), does not include the combination of all the claimed limitations above, specifically a light guide member including a sectioning groove defined by a first lateral surface and a second lateral surface, the first light adjusting hole and the second light adjusting hole are located between the sectioning groove and the light source placement part, the first light adjusting hole is not positioned on a first straight line connecting (i) a center of the light source and (ii) a point in the sectioning groove that is farthest from the center of the light source, the first lateral face has a first region, a line normal to the first region is oblique to a second straight line connecting (i) the center of the light source and (ii) a point in the sectioning groove that is closest to the center of the light source, and the second adjusting hole has a first lateral face and a second lateral face that is curved inward towards the first lateral face as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the CHEN reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the details of the light guide member having the emission region defined by the sectioning groove, the placement of the first and second light adjusting holes with respect to the first and second straight lines defined by the shape of the light guide member and the light source, and the shape of the second adjusting hole including the second lateral face curved inward towards the first lateral face as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 21 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light emitting module comprising a light guide member comprising an emission region defined by the sectioning groove, a light source placement part located in the emission region, a first light adjusting hole, and a second light adjusting hole, wherein, in a schematic top view, the first light adjusting hole and the second light adjusting hole are located between the sectioning groove and the light source placement part; and a light source disposed in the light source placement part, wherein a refractive index of an inside of the second light adjusting hole is lower than a refractive index of the light guide member, in the schematic top view a shape of the emission region is quadrilateral, the first light adjusting hole is not positioned on a first straight line connecting a center of the light source and a corner of the emission region, wherein light emitted from the light source is totally reflected by a lateral face of the first light adjusting hole, the second light adjusting hole is positioned at a region with which the first straight line intersects, wherein light emitted from the light source is refracted in the second light adjusting hole, and the second adjusting hole has a first lateral face, and a second lateral face that is curved inward towards the first lateral face as specifically called for the claimed combination.
The closet prior art, CHEN (US 2018/0239076), does not include the combination of all the claimed limitations above, specifically a light guide member including an emission region defined by the sectioning groove, the first light adjusting hole and the second light adjusting hole are located between the sectioning groove and the light source placement part, a shape of the emission region is quadrilateral, the first light adjusting hole is not positioned on a first straight line connecting a center of the light source and a corner of the emission region, light emitted from the light source is totally reflected by a lateral face of the first light adjusting hole, the second light adjusting hole is positioned at a region with which the first straight line intersects, light emitted from the light source is refracted in the second light adjusting hole, and the second adjusting hole has a first lateral face and a second lateral face that is curved inward towards the first lateral face as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the CHEN reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the details of the light guide member having the emission region defined by the sectioning groove, the placement of the first and second light adjusting holes with respect to the first and second straight lines defined by the shape of the light guide member and the light source, the first adjusting hole totally reflects the light of the light source, the second light adjusting hole refracts the light of the light source, and the shape of the second adjusting hole including the second lateral face curved inward towards the first lateral face as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875